Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 1 of 17 PageID# 894

                                                                         1


   1                      UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
   2                           ALEXANDRIA DIVISION

   3   UNITED STATES OF AMERICA,           )   Case 1:18-cr-00457
                                           )
   4                      Plaintiff,       )
                                           )
   5           v.                          )   Alexandria, Virginia
                                           )   April 19, 2019
   6   BIJAN RAFIEKIAN,                    )   9:11 a.m.
                                           )
   7                      Defendant.       )
                                           )   Pages 1 - 17
   8

   9                      TRANSCRIPT OF STATUS HEARING

  10              BEFORE THE HONORABLE ANTHONY J. TRENGA

  11                 UNITED STATES DISTRICT COURT JUDGE

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


         Rhonda     F.   Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 2 of 17 PageID# 895

                                                                         2


   1   APPEARANCES:

   2   FOR THE PLAINTIFF:

   3         JAMES P. GILLIS, ESQUIRE
             EVAN N. TURGEON, ESQUIRE
   4         OFFICE OF THE UNITED STATES ATTORNEY
             2100 Jamieson Avenue
   5         Alexandria, Virginia 22314
             (703) 299-3700
   6
       FOR DEFENDANT BIJAN RAFIEKIAN:
   7
             ROBERT P. TROUT, ESQUIRE
   8         TROUT, CACHERIS & SOLOMON, PLLC
             1627 I Street, N.W., Suite 1130
   9         Washington, D.C. 20006
             (202) 464-3300
  10
             MARK J. MACDOUGALL, ESQUIRE, PRO HAC VICE
  11         STACY H. MITCHELL, ESQUIRE, PRO HAC VICE
             AKIN, GUMP, STRAUSS, HAUER & FELD, LLP
  12         Robert S. Strauss Building
             1333 New Hampshire Avenue, N.W.
  13         Washington, D.C. 20036-1564
             (202) 887-4000
  14
       FOR NON-PARTY COVINGTON & BURLING LLP:
  15
             DANIEL E. JOHNSON, ESQUIRE
  16         COVINGTON & BURLING LLP
             850 Tenth Street, N.W.
  17         Washington, D.C. 20001
             (202) 662-6000
  18

  19

  20

  21

  22

  23

  24

  25


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 3 of 17 PageID# 896

                                                                         3


   1               THE CLERK:       Criminal Case 1:18-cr-457, United

   2   States v. Bijan Rafiekian.

   3               Counsel, will you please note your

   4   appearances for the record.

   5               MR. GILLIS:       Jim Gillis and Evan Turgeon for

   6   the United States, Your Honor.

   7               THE COURT:       Good morning.

   8               MR. GILLIS:       Good morning.

   9               MS. MITCHELL:       Good morning, Your Honor.

  10   Stacey Mitchell, Mark MacDougall, and Robert Trout for

  11   the defense.

  12               THE COURT:       Good morning.

  13               MR. TROUT:       Good morning.

  14               MR. JOHNSON:       Good morning, Your Honor.           Dan

  15   Johnson for Non-Party Covington & Burling.

  16               THE COURT:       Good morning.

  17               We're here for a status conference as to

  18   certain deadlines and also for Covington's unopposed

  19   motion for an extension.          Let me deal with that first.

  20               Mr. Johnson, how much time are you

  21   requesting?

  22               MR. JOHNSON:       We're requesting until May 3,

  23   Your Honor, up to and including, which is the date that

  24   defendant has agreed to as well.

  25               THE COURT:       All right.     The Court will extend


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 4 of 17 PageID# 897

                                                                         4


   1   that time until May 3.

   2               MR. JOHNSON:       Thank you, Your Honor.          If I

   3   may stay here --

   4               THE COURT:       Yes.

   5               MR. JOHNSON:       -- there's one other issue

   6   relating to the protective order.            Unfortunately, it

   7   turned out we were not able to reach agreement.

   8               THE COURT:       All right.

   9               MR. JOHNSON:       Would you like to hear on that

  10   now?

  11               THE COURT:       Yes.

  12               MR. JOHNSON:       Thank you, Your Honor.

  13               Your April 9 order allowed the defendant

  14   access to the fake file at Covington, including

  15   privileged documents.         The Court said that any access

  16   would be pursuant to an agreed protective order.                 It

  17   appears that that was prompted by the statement by

  18   Mr. MacDougall.       He said, The client is just seeking

  19   access to a legal file that he has a lawful right to.

  20   Once he has access, if there are privilege issues,

  21   those can be worked out with counsel or, if necessary,

  22   with the Court's assistance.           The Court can deal with

  23   the question of showing the prosecutors the file with a

  24   protective order.

  25          In light of the order and in light of


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 5 of 17 PageID# 898

                                                                           5


   1   Mr. MacDougall's suggestion on April 10, the day after

   2   the order, we asked the defendant to provide a draft,

   3   which we got on the afternoon of the 16th.                 It said, in

   4   pertinent part, Except with the prior authorization of

   5   the Court, the defendant and his attorneys shall not

   6   disclose to anyone the contents of the documents

   7   provided by Covington and Verderame.

   8         So I'm happy to pass that up.            We're fine with

   9   that order, but we did have some suggestions.                 We made

  10   those yesterday morning, which I can offer to the Court

  11   if you want to see those as well.            But then late

  12   yesterday the defendant retracted his proposed order

  13   and wants the unfettered right to show to the

  14   government and the public at trial whatever documents

  15   he receives under the protective order.              That would

  16   waive FIG's privilege.         He has no authority to do that,

  17   and it would be adverse to FIG's interests.

  18         It's also at this point, I think, entirely

  19   hypothetical because he doesn't have any of those

  20   documents under the protective order yet.               We don't

  21   know whether there's one or half a dozen or more that

  22   he may want to use after he sees that production.

  23         So we'd suggest, Your Honor, you either enter the

  24   order that they proposed this week or specify.                 If

  25   their concern is they may want to use some documents at


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 6 of 17 PageID# 899

                                                                         6


   1   trial, you can add to that order a simple statement

   2   that any use at trial would be subject to a separate

   3   order, and we can cross that bridge when we get there.

   4                THE COURT:      All right.     Mr. MacDougall.

   5                MR. MACDOUGALL:       Thank you, Your Honor.

   6                If the Court is going to consider this, we

   7   would like to have the opportunity to brief it.

   8                Mr. Johnson has described a series of

   9   documents.      We disagree with the characterization.

  10   There is no agreement on the protective order.                 Our

  11   principal concern -- our only concern on this point,

  12   Your Honor, is that Covington and Covington's partners

  13   are clearly going to be witnesses.             If not called by

  14   the government, they will be called as hostile

  15   witnesses, in both instances subject to

  16   cross-examination.

  17                What Mr. Johnson was suggesting and in the

  18   counteroffer that they made that we rejected, they are

  19   asking for the right to essentially vet our

  20   cross-examination for their own partner in advance of

  21   us doing it.      That prevents us from trying our case,

  22   Your Honor.

  23                THE COURT:      All right.     Why don't you both

  24   send me your proposed orders by next Wednesday with any

  25   briefing you want on this.          I'll look at it.        Until


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 7 of 17 PageID# 900

                                                                         7


   1   then, it shouldn't hold up any production.                 I'm not

   2   sure if it will in light of the May 3 date.                 Until the

   3   Court rules on this, they should be restricted to

   4   counsel.

   5                Mr. Gillis, are you taking any position on

   6   this at this point in terms of the government's access

   7   to these documents?

   8                MR. GILLIS:       No, Your Honor.

   9                THE COURT:       All right.

  10                MR. JOHNSON:       Thank you, Your Honor.

  11                THE COURT:       Yes.   All right.     With respect

  12   to --

  13                MR. JOHNSON:       May I be excused?

  14                THE COURT:       Yes.

  15                MR. JOHNSON:       All right.     Thank you.

  16           (Mr. Johnson exits.)

  17                THE COURT:       All right.     With respect to the

  18   other issues, Mr. Trout or --

  19                MS. MITCHELL:       Ms. Mitchell.

  20                THE COURT:       Ms. Mitchell, do you want to be

  21   heard on the Section 5 issue?

  22                MS. MITCHELL:       Yes, the Section 5 issue.

  23   Your Honor, we are seeking an extension of time within

  24   which to file that notice.           The government itself has

  25   actually acknowledged that it's unreasonable for us to


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 8 of 17 PageID# 901

                                                                         8


   1   file a notice when they are continuing to produce

   2   documents.      As far as I know, we still have no clearly

   3   articulated deadline for that production of documents.

   4   It's been rather amorphous from Mr. Gillis.

   5                Rather than sort of continuing to throw this

   6   down the line and come back with extensions, we would

   7   propose to the Court that the Court have the government

   8   inform both the defense and the Court when it has

   9   completed that production and then allow us a week's

  10   time after that to file our notice, after we've had an

  11   opportunity to review the documents obviously.

  12                THE COURT:      All right.     Mr. Gillis --

  13                Yes, Mr. Trout, do you want to be heard on

  14   this?

  15                MR. TROUT:      Yes, if I could.       I just want to

  16   bring to the Court's attention the status on

  17   clearances.      Mr. MacDougall has been cleared.            I am

  18   told that -- as recently as yesterday, I was told that

  19   I'm still in interim status but that that interim

  20   status does not get us where we need to be in order for

  21   me to be able to look at these documents.               I think

  22   Ms. Mitchell is in the same --

  23                MS. MITCHELL:      I think I might even be behind

  24   that.

  25                MR. TROUT:      So that's where we are.         I've


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 9 of 17 PageID# 902

                                                                         9


   1   been pushing them, but I'm not in charge.

   2                THE COURT:      All right.     The Court is going to

   3   make an inquiry as to where they are in that process.

   4                MR. TROUT:      Thank you.

   5                MS. MITCHELL:      Your Honor, I don't know if

   6   you would like me to address a continuing concern we

   7   have with respect to production from the government now

   8   or you want Mr. Gillis to --

   9                THE COURT:      Well, let me hear from

  10   Mr. Gillis.

  11                Where are you with respect to your

  12   production?

  13                MR. GILLIS:      Your Honor, I would like to

  14   point out that this has been a very complicated

  15   discovery case, one among the most difficult I've

  16   experienced.      It involves coordination with seven

  17   different agencies outside the Department of Justice,

  18   including parts of the United States' intelligence

  19   community.

  20                We are readying for production and will be

  21   producing within a week a volume of discovery.                 But to

  22   be clear, the most relevant parts of those have been

  23   produced earlier.       We went through the special

  24   counsel's files and reviewed their materials.                Most

  25   of -- the bulk of what we're producing are business


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 10 of 17 PageID# 903

                                                                        10


   1   records, such as toll records and bank records,

   2   documents we received from third parties.               The

   3   documents we received from third parties being

   4   principally witnesses who were interviewed.                Those are

   5   among the documents that we produced earlier.                 To be

   6   certain that there's nothing that's been missed, we are

   7   going to be producing that.           It's just taken some time

   8   that has been out of the prosecution team's -- out of

   9   our hands pretty much to get that all approved and

  10   ready for production.

  11                That will be produced in an unclassified

  12   version.     Some of that -- a large part of that material

  13   needed to be declassified for us to produce it.                 We've

  14   done that.       Right now we're just in the technical

  15   process of redacting the necessary documents, and those

  16   will be produced within the week.

  17                The largest part of the other documents

  18   constitutes Giglio materials as to General Flynn and

  19   another witness.       We are planning to produce those as

  20   soon as possible, and we expect that those will be

  21   produced in -- probably in the next two weeks.                 Again,

  22   obtaining the necessary approvals from folks outside

  23   the Department of Justice.           That -- or actually within

  24   the department but at a level above my head.

  25                Those documents, I should point out, being


         Rhonda    F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 11 of 17 PageID# 904

                                                                        11


   1   Giglio are not a tardy production.             We're doing our

   2   best to get them produced even before we're required

   3   to.   As the Court is aware, under the standard

   4   discovery order, it's five days before trial.                 We're

   5   going to make that production well before that time.

   6                So I just want to make clear that we have

   7   been working as diligently as possible since the status

   8   conference to get this discovery done.

   9                THE COURT:       All right.     Ms. Mitchell, did you

  10   want to respond to any of that?

  11                MR. GILLIS:       I'm sorry.

  12                MS. MITCHELL:       Go ahead.

  13                MR. GILLIS:       If I may, Your Honor, the part

  14   that we expect to be classified should be a relatively

  15   small number of documents.           We may need to do --

  16                THE COURT:       That's going to be produced

  17   within a week, correct?

  18                MR. GILLIS:       The classified materials we

  19   expect to have produced within two weeks.

  20                THE COURT:       All right.

  21                MR. GILLIS:       There may be a need to file a

  22   CIPA Section 4 with respect to one document, but apart

  23   from that, that's basically the discovery on classified

  24   materials.

  25                THE COURT:       All right.     Ms. Mitchell.


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 12 of 17 PageID# 905

                                                                        12


   1                MS. MITCHELL:       Thank you, Your Honor.

   2                So Mr. Gillis has just touched on the second

   3   concern that I was going to articulate to Your Honor.

   4   We have made basically no progress since March 15 when

   5   we were here before the Court on a motion to compel the

   6   information with respect to General Flynn.

   7                Your Honor, this is an unusual case.              This is

   8   an unusual witness.        We strongly believe that those

   9   302s are not only filled with Giglio material but also

  10   potential Brady material.          We have, at the Court's

  11   request on the 15th of March, immediately filed a list

  12   of separate incidents in which General Flynn was lying

  13   or directing others to lie with respect to various and

  14   sundry matters, including to the vice president of the

  15   United States.

  16                It's only actually as of 5:30 p.m. last night

  17   and then again this morning that we've had any response

  18   from Mr. Gillis with respect to forward progress.                  I

  19   think it's actually -- I am concerned to call it

  20   forward progress.

  21                First, Your Honor, the responses that we got

  22   to our direct requests for those eight items were

  23   essentially boilerplate responses more or less telling

  24   us, We'll produce them if we know about them, and

  25   they're either known to -- I'm sorry -- if they exist


         Rhonda    F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 13 of 17 PageID# 906

                                                                        13


   1   and if they're either known to us or in our possession.

   2                Given that we have identified eight items

   3   which we don't even believe is our obligation but we

   4   were able to do so easily because we've read these

   5   incidents in newspapers, that to me --

   6                THE COURT:       I think the Court directed that

   7   that be done.

   8                MS. MITCHELL:       You're right, Your Honor.

   9                Additionally, when we've asked for documents

  10   to be produced from agencies and -- Mr. Gillis

  11   indicated that it's been -- that he's looked at seven

  12   agencies beyond the Department of Justice.                 If he's, in

  13   fact, looked at the agencies we've asked for, we'd

  14   appreciate it.       With respect to some of our document

  15   requests, we identified other agencies where these

  16   documents may exist, and we were told essentially, If

  17   you want it, go subpoena that agency.

  18                So to us, that's nonresponsive, Your Honor.

  19                Perhaps most pointedly, as Your Honor

  20   astutely noted at that March 15 hearing, part of the

  21   problem here is that our access to these 302s and this

  22   information continues to be conditioned.               We have --

  23   Mr. Gillis has not moved off what we believe are sort

  24   of untenable conditions, as Mr. MacDougall pointed out

  25   in that March 15 hearing, some of which we feel are


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 14 of 17 PageID# 907

                                                                        14


   1   tantamount to malpractice on our part.

   2                We believe there should be no conditions put

   3   on our access to Brady or Giglio material.                 Some of the

   4   conditions that Mr. Gillis is suggesting are, A,

   5   unrelated and, B -- again, I repeat -- untenable.                  One

   6   is a general stipulation with respect to bank records

   7   and toll records.        We don't know what bank records or

   8   what toll records.        We haven't seen them.         They haven't

   9   been specifically identified.            It seems to me

  10   nonsensical to correlate access to Brady and Giglio to

  11   bank records and other documents.

  12                We are not looking to extend any potential

  13   trial here by calling custodians, but we need to know

  14   if, in fact, that's appropriate.             We can't know that,

  15   and we can't stipulate without having seen them.

  16                Now, Your Honor, there are some additional

  17   conditions, and I would just continue to say that

  18   they're not appropriate.

  19                THE COURT:       All right.

  20                MS. MITCHELL:       I won't sort of belabor the

  21   point here.

  22                With respect to timing, Your Honor, the

  23   defense is anxious and really is interested in keeping

  24   the existing trial date.          We currently have and are

  25   prepared to file a number of motions that don't pertain


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 15 of 17 PageID# 908

                                                                        15


   1   to the information either from the Covington and

   2   Verderame law firms or from the delay of the production

   3   to this Giglio and other material from the government.

   4   If it would help facilitate staying on track, we are

   5   prepared to do that.

   6                But unsurprisingly, we anticipate filing sort

   7   of at the current time, based on what we anticipate

   8   will be in these documents -- and I guess the Court can

   9   appreciate that that's a little bit of guesswork.                   We

  10   anticipate at least two motions that are going to be

  11   informed by the production of those documents.                 So

  12   we're happy to stagger if that facilitates staying on

  13   track.     Also, we're looking to the Court for guidance

  14   on this, but we're prepared to keep this moving.

  15                THE COURT:       All right.     Thank you.

  16                Mr. Gillis, anything else you want to add on

  17   this?

  18                MR. GILLIS:       Well, Your Honor, for the same

  19   reasons I articulated last time, I disagree with the

  20   assertion.

  21                THE COURT:       I understand.

  22                Here's what I'm going to do.            I'm going to

  23   set some deadlines.        The government is going to

  24   complete its production as to all documents other than

  25   classified and Giglio and Brady by April 29.                It will


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 16 of 17 PageID# 909

                                                                        16


   1   produce the balance of its production with respect to

   2   classified documents and Giglio by May 6.               With respect

   3   to Giglio and Brady, if there are items that they have

   4   not produced because they have not been able to

   5   complete their investigation and obtain all of those

   6   documents from all of the relevant sources, that

   7   production should be accompanied by a detailed

   8   explanation of what remains outstanding and what needs

   9   to be done and how long they anticipate it will take.

  10                All right.       As I'm sure everyone appreciates,

  11   we're going to keep our July 15 trial date.                So please

  12   proceed in confidence that we will be going to trial on

  13   July 15.

  14                All right.       If you want to file those motions

  15   that you suggested, that's fine.

  16                MS. MITCHELL:       Your Honor, if I may, with

  17   respect to motions deadlines for the additional

  18   motions?

  19                THE COURT:       A week after you receive the

  20   classified information.

  21                MS. MITCHELL:       Fantastic.      Thank you, Your

  22   Honor.

  23                THE COURT:       All right.     Anything else?

  24                MR. GILLIS:       Yes, Your Honor.       Just the

  25   Section 5 notice would be a week after --


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 126 Filed 05/09/19 Page 17 of 17 PageID# 910

                                                                        17


   1                THE COURT:       After your production of the

   2   classified documents on March -- I'm sorry -- May 6.

   3                MR. GILLIS:       Thank you, Your Honor.

   4                May we either try to work out with the

   5   defense or seek the Court's assistance in having a

   6   protective order entered with respect to both

   7   categories of documents?

   8                THE COURT:       Yes.

   9                MR. GILLIS:       Thank you, Your Honor.

  10                THE COURT:       All right.     Thank you.

  11                Counsel is excused.

  12                 ----------------------------------
                              Time: 9:29 a.m.
  13

  14

  15

  16

  17

  18

  19

  20

  21         I certify that the foregoing is a true and

  22    accurate transcription of my stenographic notes.

  23

  24
                                                     /s/
  25                                    Rhonda F. Montgomery, CCR, RPR


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
